Citation Nr: 0807704	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-04 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher (compensable) initial disability 
rating for service-connected patellofemoral syndrome of the 
right knee.


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 2000 to 
November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision, dated May 2005, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which granted service connection 
for right knee patellofemoral syndrome and assigned an 
initial noncompensable (0 percent) disability rating from 
December 1, 2004.  In July 2005, the veteran's notice of 
disagreement with the initial rating percentage was received.


FINDINGS OF FACT

1.  The veteran's service-connected patellofemoral syndrome 
of the right knee has for the entire period of initial rating 
claim manifested subjective complaints of pain and objective 
findings of full range of motion.

2.  The veteran's service-connected patellofemoral syndrome 
of the right knee has not manifested recurrent subluxation or 
lateral instability; and arthritis of the right knee has not 
been clinically established by x-ray evidence. 


CONCLUSION OF LAW

For the entire initial rating appeal period, the criteria for 
a higher (compensable) disability rating for service-
connected patellofemoral syndrome of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5024, 5256, 5257, 5258, 
5260, 5261 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Rating for Right Knee Patellofemoral Syndrome

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
These regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14, do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  Ratings based on limitation of motion do not 
subsume the various rating factors in 38 C.F.R. §§ 4.40 and 
4.45, which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence of normal 
callosity, or the like.  Id.  The Board has considered the 
entire period of initial rating claim to see if the evidence 
warrants the assignment of different ratings for different 
periods of time during these claims, a practice known as 
"staged" ratings. Fenderson v. West, 12 Vet. App. 119 
(1999). 

The veteran asserts that her service-connected patellofemoral 
syndrome of the right knee warrants more than the current 
noncompensable (0 percent) initial disability rating 
assigned.  Specifically, she complains of swelling, redness, 
tightness, and pain, and reports that she wears a brace while 
running. 

In April 2005, the veteran underwent a VA examination where 
she complained of pain.  There was no evidence of effusion, 
warmth, erythema, or instability.  Lachman's and McMurray's 
tests were negative.  Active range of motion was zero to 150 
degrees, and passive range of motion was zero to 155 degrees.  
After three repetitions, range of motion was noted as zero to 
140 degrees, losing 10 degrees of motion which was attributed 
to fatigability.  She denied any significant pain, weakness, 
or incoordination on range of motion testing.  X-rays were 
normal.  The reviewing physician diagnosed the veteran with 
right knee patellofemoral syndrome.     

The veteran's service-connected patellofemoral syndrome of 
the right knee was initially rated as noncompensable (0 
percent) under DC 5024, which provides that the affected part 
will be rated under limitation of motion as for degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5024.  

Under DC 5003, the Schedule directs that degenerative 
arthritis that has been established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  It further states that when the limitation of 
motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  In 
this veteran's case, there is no diagnosis of arthritis that 
has been established by x-ray findings; therefore, a 
disability rating for arthritis of the right knee is not 
warranted.  X-rays of the right knee taken in conjunction 
with the April 2005 examination were normal.  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, 
Plate II.  A noncompensable (0 percent) rating is warranted 
under DC 5260 when flexion of the leg is limited to 60 
degrees.  A 10 percent rating is warranted when flexion is 
limited to 45 degrees, and a 20 percent rating is warranted 
when flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  A noncompensable rating under DC 5261 is 
warranted when there is limitation of extension of the leg to 
5 degrees.  A 10 percent rating is warranted when extension 
is limited to 10 degrees, and a 20 percent rating is 
warranted when extension is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.  

The Board finds that a compensable rating is not in order for 
any period of the initial rating claim.  The April 2005 
examination showed that the veteran had full ranges of motion 
of the right knee.  38 C.F.R. § 4.71, Plate II.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered; however, there is no competent evidence to 
support a higher (compensable) initial rating in this case 
for any period of the claim.  

Additionally, there is no evidence of recurrent subluxation 
or lateral instability.  Therefore, a higher initial rating 
or a separate rating under DC 5257 is not warranted.  
38 C.F.R. § 4.71a. 

In addition, the Board has considered the veteran's 
statements regarding subjective complaints that including due 
to pain, swelling, redness, tightness, and that she wears a 
brace while running, but finds that the clinical findings, 
which directly address the criteria under which the service-
connected right knee disability is evaluated, include 
specific measures on repeated clinical testing, and make 
specific clinical findings and observations regarding the 
reported symptoms, to be more probative than the veteran's 
subjective reports that are not mirrored by the clinical 
findings.

In conclusion, the Board finds that the preponderance of the 
evidence does not support a compensable rating for the right 
knee disability.  In reaching this conclusion, the benefit-
of-the-doubt doctrine has been applied.  See 38 U.S.C.A. 
§ 5107(b).  The Board has also considered whether staged 
ratings are appropriate, but finds no distinct time periods 
where the veteran's symptoms warrant a different rating.  See 
Fenderson, 12 Vet. App. 119.

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

Notice and Assistance

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and her representative, 
if any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the March 2005 notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran was provided an adequate VA examination of 
the right knee in April 2005.  Significantly, she has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Specifically, the veteran has not stated that she is 
currently receiving any treatment for her right knee 
patellofemoral syndrome.  The Board finds that all necessary 
development has been accomplished, and therefore, appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A higher (compensable) initial disability rating for service-
connected patellofemoral syndrome of the right knee, for the 
entire period of claim, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


